                   Case 2:20-cv-01269-MJP Document 1-2 Filed 08/21/20 Page 1 of 5


 1

 2

 3

 4

 J
                                      SUPERIOR C®ti/R3 OF 4♦ASfBNGTOII
 6



                                               ~i T AiND FOR ~i [G CO UiN'IY
 7
                                                                          ~         ~ ~~ ~ ~ ~- ~ ~ ~
 8
       Ricky Beavers, Jr,                                     ;          Case No_
 9
                                                                         Coznplaint for Personal Injury
10
                                                                         (Product Liabihty)
ll                       V.

12    Bayer Co., a foreign Corporation; and
      MoIIsanto, Inc_ a foreign Corporation,
13
                                               Defendants_
14

15
     10 PARTEES:
lb
     1.1      iZicky Beavers is a single person vvho resides in King County, State of VSTashington. Sayer
17

18   Co., is a foreign corpoxation and the ov,rner of Monsanto, Inc., -the nsanufactuier of Ra-uodup a

19   herbicide which has been linked to aon-Hodgkin's Iymphoma cancer.

20   IIe JURISDICTI®1Y AiND VEN[TE:

21   2.1      This court has jurisdictioia and venue over tlie parties to this Iawsuit for the reason that the

22   injury caused by defendants to plaintiffBeavers occurred in King County, State of Washington.
23   I3efenda.nts further have distributed and sold the product lZoundup in King County, State of
24                                      , ..
     Washington aad have therefoeFe"si~mil:ted to the jurisdiction and venue of this colart for any harm
25
     caused by its products sold or distributecl- in King County, State of Washington.
26                                                                        Law t3ffices of Charies L_ [VIeyer
     Complai-nt for Personal Injury (Product LiabiliEy) -
     Page 1                                                               1000 Second Avenue, Suite 3200
                                                                                Seattle, WA 93104
                                                              . _ _._,    ,,.... . ...... .. ...... . ...   • -- -- - -
                    Case 2:20-cv-01269-MJP Document 1-2 Filed 08/21/20 Page 2 of 5


 1    IH, FACTS:

 2     3.1      As a minor the plaintiff Ricky Beavers, Jr., was exposed to defendant Monsanto's product
 ~
 ' Roundup for a five year period up to the Spring of 1997.
 4    3.2       Monsanto is a wholly owned subsidiary of Bayer Co., having been purchased by Bayer Co.
 5    in June of 2018, w-ith Bayer assuming all assets and liabilities of Monsanto, and Bayer Co., and
 6
      Monsanto Inc., are jointly and severally liable for any and aIl injuries and harm caused to plaintiff
 7
      Ricky Beavers, Jr.
 8
      3.3      Ricky Beavers, Jr. over a five year period preceding his diagnosis of non hodgldn's
 9
      lymphoma in the spring of 1997 had used roundup to spray his yard and the church parking lot
10
      which he was assigned to do by his father for chores.
11
      3.4       During the spring and summer of the five years previous to the spring of 1997 he was
12
13    exposed to the ingredient glyphosate which Monsanto, Inc., knew as early as 1981 was a

14    carcinogenic and a major ingredient in their manufacture of Roundup. As a consequence, the

15    product Roundup manufactured and distributed by defendant Monsanto, Inc., was not reasonably

16    safe as designed, and further Monsanto is liable to Ricky Beavers, Jr. because having knowledge of
17    the design defect Monsanto, Inc., failed to warn of glyphosate's causal relation to cancer that the
18    product was not reasonabiy safe. `I'hey failed to disclose this information for personal gain and profi~
19    all to the harna and detriment of plaintiff Ricky Beavers.

20    3.5      As a direct and proxixnate cause of plaintiEs exposure he incurred non-Hodgkin's
21
      lymphoma. He underwent extensive and painfid treatment to include chemotherapy at Children's
22
      Orthopedic Hospital in Seattle, Washington.
23
      3.6      He in effect had his whole active high school experience destroyed, his family incurred
24
      medical expenses for his care and treatment, and he continues to have need for care and medical
25
      monitoring to the present which will continue into the future.
26
      Complaint for Personal Injury (Product Liability) -           Law Offi.ces of Charles L. Meyer
     ~ Page 2                                                       1000 Second Avenue, Suite 3200
                                                            —             Seattle, wA 98104
                   Case 2:20-cv-01269-MJP Document 1-2 Filed 08/21/20 Page 3 of 5



      3.7     `i he disabilities associated with non-Hodgkin's [ymphoma have, also, effected his ability to

 2    work, and his earning capacity to the present and into the future. Plaintiff has additionally incurred
 ,
 ~   pain, suffering, emotional distress and loss of enjoyment of life to the present and continuing into
 4   the future.
 5
     3.8      Mr. Beavers had notice that Roundup was the cause of his non-Hodgkin's lymphoma on or
 6
     about February 19, 2020 when he was provided the report from Dr. Randal Beaton which indicates
 7
     by a more probable than not basi.s Roundup and its carcinogenic ingredient glyphosate was the
 8
     cause of his non-Hodgki.n's lyrnn,vhoma_ His first in.dication that Roundup may have been the cause
 9
     occurred in 2018 when the Johnson v. Bayer and Monsanto lawsuit resulted in a favorable verdict
10
     against roundup. RCW 7.72.60(3) sets the time for suit as (3) years from the date the plaintiff
11
     discovered or in the exercise of due diligence should have discovered the hartn and its cause.
12

13   Piaintiffis claim is well within the three-year statute of limitation and he has an valid claim under

14 ~ R.C. W. 7.72.030 for his injuries caused by the defective design of the product Roundup and for

15   Monsanto's failure to warn.

16   3.9      In support of plaintiff's claim Monsanto, Inc., knew the following and took the following

17   deceptive actions in violation of RCW 19.86 (Consumer Protection Act).
18            1)Knew the cancer risks of glyphosate but used it anyway, and without warning consumer';
              of the known danger which they had evidence of as early as 1981.
19
              2) Ghost wrote scientific papers proclaiming the safety of its herbicides, all the while
20
              knowing of the carcinogenic characteristic of glyphosate.
21
              3) Worked with certain regulatory officials to quash a government review of glyphosate
22            toxicity.

23            4) Engineered efforts to discredit critics.

24   3.10 `1The above acts and actions were done with the sole purpose of protecting 1Vlonsanto, Inc.'s

25   profits and to conceal the known risks of Roundup use from the consuming public.
26
     Complaint for Personal Injury (Product Liability) -            Law Offices of Charles L. Meyer
     Page 3                                                         1000 Second Avenue, Suite 3200
                                                                          Seattle, WA 98104
      • .r.-r   vi v/vW 'l:    .-- - Jl UVVV l+Vl.\%VIrJ -"l"I-"-.1..
                            tr0I86 dM `011?EaS
                    OOZ£ almS `anuand puo:)aS OOO I                                                                         t, aDEd
                    .iaXaIN --I sa].n?qD 3o saogjp nn~-]                  - (,t11[!q$1'7 1onpold) fOnCul Puos-lad .109 lui731dtuoo
                                                                                                                                       9Z
                                                        a.n~nU aIP oIuT puL, luasaid aaR o} sasuadxa Ieatpayq (j
                                                                                                                                      SZ
                :sMolloj sE sIuPPiIaPp aip LIIo.0 XIjElanas puL XPLTiof agEulLp 04 palT4ua Sl -1jf `S.IanEag
                                                                                                                                      fiZ
        gqureld anoqr paquosap suouop pue siau sjurpuappjo asnuo aiuuzixoid puv joaztp L, sV
                                                                                                                                      £Z
                                                                                                        =SUDVAIV(I 'IIIA
                                                                                                                                      ZZ
                                                                                              •mm oi amlmj t, jo lonpoid
                                                                                                                                      IZ
      anRoaJap Ll JatPta iq pauzreq ao pamfui uaqm aiqetj X113u~s sjuupuajap Oupleuz smoa uol2um~s~~
                                                                                                                                      Oz
                  Xq p-ndopu vZOt, suoZ jo juaurajulsuta-a mpun jatlaa ol papgua si Hnureid aaqlm,3                           I"9     61
,                                                            =~Z®#~ ~I~~iI1.I.2I®JL 1~ 1~I'II~'IrI .L'JI2LI.S '~A                     81
                                       •0£0'ZL'OL tYf,DWo uoRL'loin ioJ saipauial slq 01 uoRlppu ui IaL' aIP .zapun                   LI
        pamope jaqai aip IM ol palipua si ~qur~id pue uzrelo uoi~oa~o.r~ .zaumsuo~ u~utDuuq so1 tualua                                91
        (S) aT Patu suoTim s,Iuepuajap aqi siaumsuoa iaiRo pue jjuWid ol uum'q pRuaiod aip dn ianoo                                   91
           01 auo.2 aAVq j(aql u3Iqm LUIAA sUoJJa ail puE s7ISu aqj Jo 0-
                                                                       -Palm0Li3[ s,IilLpuaJap uanlD                          I•g     t7 I
                                                                                  =98`61 Ak32I A® Ai®LI.V'IOIA •A                     £I
                                                                                             -anoqE tpoj se s05suzup puE              ZI
                                                                                                                                      II
    saunCuz s~ io~~uteld o~ alqeti ~ipou~s uza~ saxetu ~aa~ap s~ ~o u~m o~ amlts~ `s~ -ouI `o~uEsuo~
                                                                                                                                      OI
    st ilam se aps ~Iqeuoseaa lou dnpuno-d s37ui ajEsoqcUIa oivaBouzoma unnou3l L'jo asn atl,L                                £•J,
                                                                                                                                      6
                                                        •papi.noid lou ajam suoq3n4sut xo s~?unacm alunbapu asnuaaq
                                                                                                                                      8
          aps ,kIqpuoseaz lou io pauOisap se ajus Xlquuosuaxlou sem 13npozd atp imp uT sajmav3nuEuz a'D
                                                                                                                                      L
    jo aoua~tjBau arp Xq pasneo Alaj-eumco.id svm uzreu sjumurelo arlajT juuiureio u ol fqrdrqvri ol jaarqns
                                                                                                                                      9
           si iaznlagnuuuz lonpozd ulmd ui salw uorqm (I) 0E0-ZL- OL t1(~D2I sapun dnpuno-d ol amsodxa
                                                    -                                                                                 S
          sni jo aauanbasuoo E su pannaui seq au saunfut aqi .ioj Hqup-,Id ol alcleq aju sluuPuajaCl                         Z-t      J7
                    sa!lqaqecl puu siasse `s,auj `oiuusuowjo pujo aloqm Yn aseqamd sltjo aauanbasuoa la se                            £
     alq~r~ ~pesar~as pu-e Apouan si `-oo .zaArg `olmsuow luupuajap aip jo suopm, ap uo paseg
                                                                                                        :AJAMffr" 'AI ~ I
                  Case 2:20-cv-01269-MJP Document 1-2 Filed 08/21/20 Page 4 of 5
                    Case 2:20-cv-01269-MJP Document 1-2 Filed 08/21/20 Page 5 of 5


 1
                2) Loss of earnings and diminished eaming capacity to the present and continuing into the
 2              fature.
 -,
 ~              3) For pain, suffering, emotional dist-ress and Ioss of enjoyment of life to the present and
                continuing into the fiiture.
 4
               4) For atl damages recoverrable under RCW 19.86 to include reasonable attorney's fees and
 5
               treble damages as allowable uader law.
 6
                Wherefore plaintiffprays for relief against the above-named defendants jointly and several
 7
      as follows:
 8
               1.For judgement against the defendants for an amount that is proven fair and reasonable at
 9
               tinae of trial;
10
               2. For all relief plaintiff is entitled to under RC W 19.86;
11
               3. For plaintifPs costs, and reasonable attomey's fees as are recoverable under law; and
12
               4. For such other and further relief the Court deems just and equitable.
13
14

15          Dated this 29fl' day of April, 2020.

16
17                                                 LAW OFFICES OF CHARLES MEYER

18

19
                                                   CHARLES L. MtYER, WSBA                     -
20                                                 Attomey for Plaintiff,
                                                   Ricky Beavers, Jr.
21

22                                           ~

23
24
25
26
      Comp[aint for Personal Injury (Product Liability) -             Law Offfices of Charles L. Meyer
      Page 5                                                          1000 Second Avenue, Suite 3200
                                                                            Seattle, WA 98104
                                                                                nnoo 1                   1 c.,.+1
